Title: From George Washington to William Fitzhugh, 10 April 1779
From: Washington, George
To: Fitzhugh, William



Dear Sir,
Middle brook April 10th 1779.

Your favor of the 2d of Jany did not get to my hands till sometime in the month of March. The inclosure for your Son went by a flag, in a day or two after it reached Quarters, & I have the pleasure to inform you & Mrs Fitzhugh that he was very well last week; and, as there is another attempt to settle a general Cartel, it is more than probable he will soon be at liberty.
Your ideas and mine respecting an adjustment of rank coincide perfectly. Rank undoubtedly comprehends grade, or it must have a very limited & unmilitary meaning—It will now, under the late powers be taken into consideration—but the claims being variable, & founded in different principles, I have appointed a board of General Officers to investigate them thoroughly, & report for a final decision; under which it is rather to be wished than expected, that all parties will acquiesce, but the high prices of every necessary of life rendering it almost impossible for Officers to live upon their pay, trifling disappointments, & slender excuses are deemed sufficiently weighty to give birth to resignations—your State has, it is true, done handsomely by its Officers, but the depreciation of the money is so great, that something further is yet necessary for their immediate support—To raise their pay would not only be inadequate to the end, but impolitic—To supply them with Cloaths & other necessaries at a price proportioned to the real, not nominal income, is the only expedient that occurs to me as likely to answer any present good, without involving much future evil.
My Letter to Govr Johnson on the subject of Rawlings’s & the Germn Battalion (to which I beg leave to refer you) conveys my ideas fully of the difficulties attending such incorporation, under some resolves of Congress now in existence, and in the present temper of the Officers, soured by continual changes & disappointments—If it is in my power to render Captn Smith any Service consistently with the governing principles of the Army I shall be happy in doing it on your recommendation, but at present he is far removed from head quarters; the fragments of Rawlings’s R⟨t⟩ being, I hope, at Fort Pitt by this time, and the German Battn at Wioming on Susquehannah.
It is no easy matter to develop the enemys designs—one would think it scarcely possible that they should keep a large force in america another campaign merely to hold possession of New York and Rhode Island, and yet I should not be much surprized if th⟨is⟩ is the case, as they seem to entertain great hopes from the depreciated, & depreciating state of our currency & other causes, towards which too many among ourselves who wish to be thought friends, contribute not a little—It is a melancholy thing to see such a decay of public virtue, and the fairest prospects overcast & clouded by a host of infamous harpies, who to acquire a little pelf would involve this great Continent in inextricable ruin—Your suspicions that the enemy have emissaries among us to promote the business of speculation in the article of provisions, & to engross what ever is found necessary to the existance of our Army, Is, in my opinion, true beyond a doubt—for the enemy do not scruple to acknowledge that their Arms are unequal to the conquest—What else can they substitute (if they mean to persist) but their money & their arts?
Something important I think, must soon happen in the West Indies which may, if favourable to our Allies, put an end to the War, & prolong it but a little if we act wisely, & have virtue, if they should not; taxing heavily in the meanwhile as the ⟨m⟩ost natural cure for the redundancy of paper money, & the best means of restoring public virtue which has yielded too much to the temptations flowing from this source. My best respects, in which Mrs Washington joins, are offered to Mrs Fitzhugh and I am with much esteem & regard Dr Sir Yr most Obedt & Affece Hble Servt
Go: Washington
